ORDER

PER CURIAM.
James J.' Boley appeals from the trial court’s judgment affirming the decision of the Board of Education of the School District of Maplewood-Richmond Heights to terminate Boley from his position as a high school counselor. We review the decision of the Board of Education and not the decision of the trial court. Gerig v. Board of Education, 841 S.W.2d 731, 733 (Mo.App.E.D.1992). The Board of Education’s decision is supported by competent and substantial evidence on the whole record and is not arbitrary, capricious, unreasonable, or an abuse of discretion. No jurisprudential purpose would be served by an extended written opinion. The judgment is affirmed in accordance with Rule 84.16(b).